Citation Nr: 1533840	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  07-09 958A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a right hand disability. 


ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The appellant had a verified period of active duty for training (ACDUTRA) in the Army Reserve from October 1980 to March 1981.  He also had additional verified periods of ACDUTRA in the Army Reserve from July 18, 1981 to July 31, 1981; August 1, 1981 to August 22, 1  981; June 26, 1982 to July 10, 1982; and July 25, 1984 to August 20, 1984.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In August 2009, the Board remanded the issue of entitlement to service connection for a right hand disability (listed as whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right hand disability) for further development.

In June 2010, the Board determined that the issue of entitlement to service connection for a right hand disability must be considered on the merits pursuant to 38 C.F.R § 3.156(c) (2014).  The Board also remanded the issue of entitlement to service connection for a right hand disability for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While this case was previously remanded by the Board in June 2010 and September 2014, to obtain records, unfortunately the case must be remanded again for further development.  

An examination was scheduled for the Veteran in May 2015.  The record indicates that the Veteran failed to report to the examination.  The record also indicates that the Veteran was sent a copy of the September 2014 Board decision which was returned as undeliverable.  It is unclear whether the Veteran received the notice that he had been scheduled for a VA examination.  The Board further notes that the address that the September 2014 Board decision was mailed to is not the current address on file for the Veteran.

After determining the Veteran's correct address, the Veteran should be scheduled for an examination and notified regarding the date of the scheduled examination. 
Accordingly, the case is REMANDED for the following action:

1.  Determine the Veteran's correct address.  Then notify the Veteran when an examination has been scheduled.  Additionally, send the Veteran a copy of the Board's September 2014 decision.

2.  Schedule the Veteran for a VA examination.  The purpose of the examination is to determine the etiology of the Veteran's right hand disability, in particular, whether the Veteran has a right hand disability that is the result of his active duty service.

The following considerations must govern the examination:

a.  The claims file and a copy of this remand must be made available to the physician, who must acknowledge receipt and review of these materials in any report generated.

b.  The physician must review all medical evidence associated with the claims file.  In particular, the Board draws the physician's attention to the Veteran's statements that he injured his right hand during his Reserve service in October 1981; an October 1981 treatment report from the Hospital of Cook County which indicated that the Veteran cut the dorsum of his right hand and developed an abscess over a two week period and then underwent incision and drainage of the abscess of his right hand. 

c. All indicated tests and studies must be performed.

d.  The examiner must take a complete history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding.

e.  The examiner must provide an opinion as to whether the Veteran has a right hand disability that is related to his active duty service.

f.  The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established principles.

g.  If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state.  However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.

Stated alternatively, if the examiner is unable to express an opinion about the source of the Veteran's right hand disability without speculation, he or she must state detailed reasons for this inability.  The law mandates that VA may only use competent medical evidence in these determinations, and not its own non-medically trained experience.

2.  After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




